Citation Nr: 1432239	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. P.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION 

The Veteran had active military service in the United States Army from August to December 1982, May 1995 to March 1999 and November 2003 to September 2004.  The Veteran also had periods of active duty for training (ACDUTRA) in the United States Army National Guard (USARNG).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. By that rating action, the RO, in part, denied service connection for a cervical spine disability.  By an August 2009 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a cervical spine disability.  The August 2009 rating decision was issued within one year of the February 2009 decision; thus, still within the one-year appeal period.  Moreover, during the one-year appeal period, the RO received the Veteran's Individual Jump Record, dated from 1989-2001, the contents of which are relevant to the claim on appeal.  Thus, the February 2009 rating decision was precluded from becoming final.  See 38 C.F.R. § 3.156(b) (2013).  Accordingly, the Board has jurisdiction to adjudicate the Veteran's claim on its underlying merits.

In December 2013, the Veteran testified before the undersigned during a video conference conducted via the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During his December 2013 hearing, the Veteran reported continued treatment and medication from VA and separately reported fusion of the neck and fusion of the lower back twice.  The most recent VA treatment records contained in the claims file, however, date from March 2010 and do not reflect all noted treatment.  Updated records may contain relevant findings and should be requested before this case is further adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide details of all recent treatment, with signed release forms as necessary, particularly with regard to neck and back fusion treatments.  In any event, all records from the Denver VA system (e.g., the Aurora, Colorado Community Based Outpatient Clinic) dated since March 2010 must be obtained and added to the claims file.

2.  Review the record to determine whether additional development (e.g., a further VA examination or opinion, only if relevant records are received) is needed.

3.  Then, readjudicate the Veteran's claim.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



